DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response, filed 2/2/2021, with respect to the rejection of claims 1-6, 11 and 18-20 being rejected under 102(a)(2) have been fully considered and are persuasive.  The 102(a)(2) rejection of these claims has been withdrawn.  However, these claims are now rejected under 102(a)(1) since Park has a publication date of 3/14/20 which is prior to the US filing date of 8/1/2019 of the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 20190027216A, hereinafter “Park”, machine translation Regarding claim 1, Park discloses an image data correcting device included in a display device, the image 5data correcting device comprising (Park, machine translation page 4, 4th paragraph, “compensation device of a display device”; Fig. 1, mura compensator 10):	a correction data memory configured to store sampling window select information indicating a sampling window selected from a plurality of sampling windows that are different from each other, and correction data obtained utilizing the selected sampling window with respect to the display device (Park, pages 6-7, Fig. 1, mura compensator 10 includes memory 400 storing luminance compensation block information as sampling window select information that are different from each other based on the compensation block selection unit 200 selecting the luminance block with the size and shape of the block varying according to the mura characteristic); and	10a correction calculator configured to receive image data, and to correct the image data based on the correction data for pixels at positions corresponding to the selected sampling window indicated by the sampling window select information (Park, pages 6-7, Fig. 1, mura compensator 10 includes memory 400 storing luminance compensation block information; mura compensator 300 generates compensation data and luminance compensator 310 compensates luminance data for the luminance compensation block selected by the compensation block selection unit 200).  
	Regarding claim 2, Park discloses the image data correcting device of claim 1, wherein the selected 15sampling window indicated by the sampling window select 
	Regarding claim 3, Park discloses the image data correcting device of claim 1, wherein the plurality of 20sampling windows have different row direction lengths and different column direction lengths, and have a same size (Park, Figs. 5b and 5c, 16 by 4 and 4 by 16 sampling windows with a same size (e.g., same size or number of pixels)).  
	Regarding claim 4, Park discloses the image data correcting device of claim 1, wherein a display panel of the display device is divided into a plurality of pixel blocks, each corresponding to the 25selected sampling window indicated by the sampling window select information, and wherein the correction data stored in the correction data memory comprises, with respect to each pixel block, a pixel correction data at a plurality of reference gray levels for a representative pixel from among the pixels included in the each pixel block (Park, pages 6-7, Fig. 1, mura compensator 10 includes memory 400 storing luminance compensation block information; mura compensator 300 generates compensation data and luminance compensator 310 compensates luminance data for the luminance compensation block selected by the compensation block selection unit 200; Figs. 5b-c, display device divided into pixel blocks of 16 by 4 and 4 by 16; Fig. 6 and related description, luminance compensation block selection unit 200 selects compensation blocks between different reference gray levels of reference points 1-6).  
	Regarding claim 6, Park discloses the image data correcting device of claim 1, wherein the sampling window select information comprises a row direction length and a column direction length of the selected sampling window (Park, Figs 5b-c, Figs. 5b-c, display device divided into pixel blocks of 16 by 4 and 4 by 16 where sampling windows have a row direction length and a column direction length).  
	Regarding claim 11, Park discloses an image data correcting device included in a display device, the image data correcting device comprising (Park, machine translation page 4, 4th paragraph, “compensation device of a display device”; Fig. 1, mura compensator 10):	-34-EAJ 107014464.4-*-07/24/2019 1:33 PM1167756a correction data memory configured to store correction data that is obtained with respect to the display device utilizing a plurality of sampling windows at a plurality of reference gray levels, respectively (Park, pages 6-7, Fig. 1, mura compensator 10 includes memory 400 storing luminance compensation block information as sampling window select information that are different from each other based on the compensation block selection unit 200 selecting the luminance block with the size and shape of the block varying according to the mura characteristic; luminance compensation block selection unit 200 selects compensation blocks between different reference gray levels of reference points 1-6); and	5a correction calculator configured to receive image data, to select at least one sampling window according to a gray level of the image data from among the plurality of sampling windows, and to correct the image data based on the correction data for pixels Regarding claim 18, Park discloses a display device comprising: 	a display panel comprising pixels (Park, machine translation, page 4 second paragraph and page 5 last paragraph, LCD or other display devices having a display panel and pixels);	25an image data correcting device comprising a correction data memory configured to store correction data, and a correction calculator configured to receive image data, to select a sampling window from among a plurality of sampling windows that are different-37-EAJ 107014464.4-*-07/24/2019 1:33 PM1167756 from each other, and to correct the image data based on the correction data for the pixels at positions corresponding to the selected sampling window (Park, pages 6-7, Fig. 1, mura compensator 10 includes memory 400 storing luminance compensation block information as sampling window select information that are different from each other based on the compensation block selection unit 200 selecting the luminance block with the size and shape of the block varying according to the mura characteristic;  Figs. 5b-c show 16 by 4 and 4 by 16 different sampling windows; luminance compensation block selection unit 200 selects compensation blocks between different reference gray levels of reference points 1-6); and	a data driver configured to generate data signals based on the corrected image 
	Regarding claim 19, Park discloses the display device of claim 18, wherein the correction data memory is configured to store sampling window select information indicating the selected sampling window (Park, page 6, “luminance compensation block selection unit 200 selects the luminance compensation block based on the luminance data”), and	10wherein the correction calculator is configured to select the sampling window based on the sampling window select information from among the plurality of sampling windows (Park, page 6, “luminance compensation block selection unit 200 selects the luminance compensation block based on the luminance data”, sampling window can be selected from different windows such as those of Figs. 5b-c).  
	Regarding claim 20, Park discloses the display device of claim 18, wherein the correction calculator is 15configured to select the sampling window according to a gray level of the image data from among the plurality of sampling windows (Park, page 6, “luminance compensation block selection unit 200 selects the luminance compensation block based on the luminance data” or gray levels from the sampling windows).

Claims 1-2, 4, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (US 2018/0191371, hereinafter “Tao”).	Regarding claim 1, Tao discloses an image data correcting device included in a display device, the image 5data correcting device comprising (Figs. 1-3, [0032-0034, 0038-0042]) display device has image data corrected using camera to photograph regions A/B/C/D):	a correction data memory configured to store sampling window select information indicating a sampling window selected from a plurality of sampling windows that are different from each other, and correction data obtained utilizing the selected sampling window with respect to the display device (Figs. 2-3, [0032-0034, 0038-0042]) correction data memory is configured to store sampling window select information of what windows A/B/C/D selected from a plurality of windows that are different from each other, and correction data ([0041], adjusting gray scale coefficient of the Mura region) is obtained utilizing the selected sampling window A/B/C/D with respect to the display device); and	10a correction calculator configured to receive image data, and to correct the image data based on the correction data for pixels at positions corresponding to the selected sampling window indicated by the sampling window select information (Figs. 2-3, [0032-0034, 0038-0042], correction calculator ([0041], adjusting gray scale coefficient of the Mura region) is configured to receive image data of windows A/B/C/D, and to correct the image data based on the correction data for pixels at positions corresponding to the selected sampling window indicated by the sampling window select information [0041 .  
	Regarding claim 2, Tao discloses the image data correcting device of claim 1, wherein the selected 15sampling window indicated by the sampling window select information is selected based on a luminance distribution of the display device from among the plurality of sampling windows (Figs. 2-3, [0032-0034, 0038-0042], adjusting gray scale coefficient of the Mura region for selected sampling window A/B/C/D indicated by sampling window select information obtained as Mura region information are corrected based on a preset threshold to improve uniformity of the display for a selected sampling window A/B/C/D).  
	Regarding claim 4, Tao discloses the image data correcting device of claim 1, wherein a display panel of the display device is divided into a plurality of pixel blocks, each corresponding to the 25selected sampling window indicated by the sampling window select information, and wherein the correction data stored in the correction data memory comprises, with respect to each pixel block, a pixel correction data at a plurality of reference gray levels for a representative pixel from among the pixels included in the each pixel block (Figs. 2-3, [0039] gray scale information is acquired for display panel for each pixel block from corresponding sampling windows A/B/C/D, and pixel correction data at a plurality of reference gray levels [0039-0045] to compensate for correcting image brightness and having a uniformity of display).  
	Regarding claim 6, Tao discloses the image data correcting device of claim 1, wherein the sampling window select information comprises a row direction length and a column direction length of the selected sampling window (Figs. 2-3, [0039], sampling window select information has 2 row by 2 column matrix for row and column direction length for each partition).  
	Regarding claim 11, Park discloses an image data correcting device included in a display device, the image data correcting device comprising (Figs. 1-3, [0032-0034, 0038-0042], display device has image data corrected device using camera to photograph regions A/B/C/D):	-34-EAJ 107014464.4-*-07/24/2019 1:33 PM1167756a correction data memory configured to store correction data that is obtained with respect to the display device utilizing a plurality of sampling windows at a plurality of reference gray levels, respectively (Figs. 2-3, [0032-0034, 0038-0042]) correction data memory is configured to store sampling window select information of what windows A/B/C/D selected from a plurality of windows that are different from each other, and correction data ([0041], adjusting gray scale coefficient of the Mura region) is obtained utilizing the selected sampling window A/B/C/D with respect to the display device for a plurality of reference gray levels ([0042], 8 bit binary gray scale levels)); and	5a correction calculator configured to receive image data, to select at least one sampling window according to a gray level of the image data from among the plurality of sampling windows, and to correct the image data based on the correction data for pixels at positions corresponding to the selected sampling window (Figs. 2-3, [0032-0034, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park.	Regarding claim 5, Park discloses the image data correcting device of claim 4, but does not explicitly disclose wherein the representative pixel is a pixel located at a top left corner from among the pixels included in the each 5pixel block.  Park shows a representative pixel in a central area of the block1 as Pref1 in Fig. 7.
	However, since Applicant has failed to disclose that placing the representative pixel at a top left corner from among the pixels included in the each 5pixel block provides
any specific advantage, is used for a particular purpose, or solves a specific problem, it
would have been a matter of design choice to place the representative pixel at a top left corner from among the pixels included in the each 5pixel block.
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date time of the invention to place the representative pixel at a top left corner from among the pixels included in the each 5pixel block or any other location in the pixel block, since any one of these configurations would serve equally well in achieving the predictable result of providing a representative pixel for correcting the pixels in the pixel block.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao.	Regarding claim 18, Park discloses a display device comprising: 	a display panel comprising pixels (Figs. 1-3, [0032-0034, 0038-0042], display device has display panel with image data corrected using a camera to photograph regions A/B/C/D);	25an image data correcting device comprising a correction data memory configured to store correction data, and a correction calculator configured to receive image data, to select a sampling window from among a plurality of sampling windows that are different-37-EAJ 107014464.4-*-07/24/2019 1:33 PM1167756 from each other, and to correct the image data based on the correction data for the pixels at positions corresponding to the selected sampling window (Figs. 2-3, [0032-0034, 0038-0042], correction data memory is configured to store sampling window select information of what windows A/B/C/D selected from a plurality of windows that are different from each other, and a correction calculator as part of display device uses correction data ([0041], adjusting gray scale coefficient of the Mura region) for pixels at positions corresponding to the selected sampling windows A/B/C/D).	Tao does not explicitly disclose a data driver configured to generate data signals based on the corrected image 5data, and to provide the data signals to the pixels.	The Examiner takes Official Notice that it is well known to use a data driver to provide data image signals to pixels.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a data driver configured to generate data signals based on the corrected image 5data, and to provide the data signals to the .
	Regarding claim 19, Tao discloses the display device of claim 18, wherein the correction data memory is configured to store sampling window select information indicating the selected sampling window (Tao, Figs. 2-3, [0032-0034, 0038-0042], sampling window A/B/C/D select information is stored for each of the 2 column by 2 row matrices), and	10wherein the correction calculator is configured to select the sampling window based on the sampling window select information from among the plurality of sampling windows (Tao, Figs. 2-3, [0032-0034, 0038-0042], adjusting gray scale coefficient of the Mura region for selected sampling window A/B/C/D indicated by sampling window select information obtained as Mura region information are corrected based on a preset threshold to improve uniformity of the display for a selected sampling window A/B/C/D).  
	Regarding claim 20, Tao discloses the display device of claim 18, wherein the correction calculator is 15configured to select the sampling window according to a gray level of the image data from among the plurality of sampling windows (Tao, Figs. 2-3, [0039] gray scale information is acquired for display panel for each pixel block from corresponding sampling windows A/B/C/D, and pixel correction data at a plurality of reference gray levels [0039-0045] to compensate for correcting image brightness and having a uniformity of display).
Allowable Subject Matter
Claims 7-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694    



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694